Citation Nr: 1220108	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for service connected chronic dermatitis after March 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2002, April 2004, and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Houston, Texas.  Jurisdiction is currently with the RO in Houston, Texas.  

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to refer the issue of entitlement to a disability rating in excess of 60 percent for service connected chronic dermatitis after March 1, 2005 to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder, secondary to service connected chronic dermatitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently assigned the maximum schedular rating for his chronic dermatitis.

2.  Pursuant to a January 2011 Board remand and the provisions of 38 C.F.R.  § 3.321(b)(1), the VA Director Compensation Service denied an extraschedular evaluation for the Veteran's service-connected chronic dermatitis. 

3.  The Veteran's chronic dermatitis does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for service connected chronic dermatitis after March 1, 2005, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran is seeking entitlement to a disability rating in excess of 60 percent for his service connected chronic dermatitis after March 1, 2005.  

The Board notes that 60 percent is the maximum schedular evaluation under Diagnostic Code 7806, the diagnostic code under which the Veteran's skin disability is currently rated.  Additionally, as there is no evidence that the Veteran's chronic dermatitis results in scaring of the head, face, or neck with visible or palpable loss and either gross distortion or asymmetry of three or more features or paired sets of features or six or more characteristics of disfigurement, a higher disability rating cannot be awarded under any other diagnostic code for rating disabilities of the skin.  See 38 C.F.R. § 4.118 (2011).

However, the Board also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, in December 2007, the Veteran reported that his condition had spread to his feet.  In July 2008, he submitted a treatment record from his podiatrist Dr. "L.M." showing treatment for atopic dermatitis on the soles of both feet with pain and difficulty walking.  As dermatitis on the soles of the Veteran's feet has the potential to interfere with the Veteran's employment and daily activities, the Board found that referral for extraschedular consideration was warranted, as the existence of chronic and painful dermatitis on the soles of the Veteran's feet is potentially an exceptional or unusual circumstance that is not reasonably described by the schedular ratings.  

Accordingly, the Board referred the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  

A June 2011 Dermatology Outpatient Note shows that the Veteran complained that he feels like he has been having a flair-up for months and that he scratches to the point he begins to have an anxiety attack.  However, the examiner noted that the Veteran was "not using the medications provided regularly."  Eczematous patches, xerosis, and some cracking of the plantar surface and heel were noted on the Veteran's feet.  

The Veteran was afforded a VA examination in July 2011.  The examiner noted that the Veteran suffers from eczema (arms, chest, back), seborrhic dermatitis (face/eyebrows and sideburns), and dyshidrotic eczema (feet) which has been treated over the past twelve month with three different topical corticosteroids, as well as a 21 day prescription for a systemic drug, terbinafine hcl.  

On examination, the Veteran's skin condition affected less than 5 percent of his exposed body area (head, face, neck, hands) and between 20 and 40 percent of his total body area.  Significant to the Veteran's claims concerning dermatitis affecting the soles of his feet, the examiner noted only an approximately 2 cm crusted scale with maceration on the left medical heel and a slight crusting on the medial heel of the right foot.  There was also mildly erythematous, slightly scaling patches around the eyebrows and sideburns; scaly patches with shallow erosions/macerations in the crease between the ear and scalp; erythematous, slightly scaly, mildly excoriated patches on the bilateral elbows and extensor surfaces of the forearms; slightly greasy scaling on the central area of the chest; and evidence of mild excoriation/scratching on the back with no specific lesions.  

The examiner also reported that the Veteran was working full time.  

In a February 2012 letter, the Veteran complained that he suffers from mild to moderate itching on a daily basis which causes him to scratch, leading to bleeding and scarring.  In particular, he complained that he has pain when he walks because of "scarring and scaling from both sides of my feet."  He reported that he sees a private podiatrist every four to six months "because [he] cannot stand the pain every time it flares up."  The Veteran also stated that his dermatitis causes anxiety and irritability, making him self-conscious and sometimes causing him to stammer.  

In October 2011, the Director, Compensation Service, determined that entitlement to an extraschedular evaluation for the Veteran's chronic dermatitis was not warranted, because the Veteran continued to be employed on a full time basis and there was no evidence that his condition required hospitalization.  

On review, the Board concurs with the Director of Compensation and Pension Service in that the evidence does not support entitlement to an extraschedular evaluation for any period from March 1, 2005 to the present.  In this regard, the assigned schedular evaluations are not inadequate.

While the Veteran has claimed that his chronic dermatitis causes painful itching and scabbing on his feet, which making walking painful and interferes with his employment, the evidence of record reflects that the Veteran is employed on a full time basis and he has not reported actually missing any work due his service connected skin condition.  

There is no evidence that the Veteran has ever been hospitalized due to his condition and according to his February 2012 statement, the Veteran see a private podiatrist every four to six months, which is no more than two or three time per year (hardly exceptional or unusual).  At the July 2011 VA examination, the Veteran had only minimal evidence of eczema his feet.  Furthermore, according to a June 2011 VA treatment note, the Veteran has failed to comply with his prescribed treatment regimen.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned therein.  The evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected chronic dermatitis have actually resulted in any loss of working time or required more than the periodic medical attention contemplated by the ratings schedule, resulting in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. 

In this regard, it is important for the Veteran to understand that a 60 percent disability evaluation, by definition, indicates a severe service connected disability, indicating (generally) a 60 percent loss of industrial capacity.  If the Veteran did not have problems with this disability, there would be no basis for the current evaluation.

Having considered all the evidence of record, including the Veteran's lay testimony, the Board finds that the symptoms of the Veteran's chronic dermatitis including symptoms such as itching, pain, and scabbing, are adequately compensated by his current 60 percent schedular rating and that an extraschedular evaluation is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging an evaluation assigned following the initial grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted has also submitted private treatment records from Dr. L.M..  In May 2012, the Veteran's representative argued that a remand is necessary to obtain additional private treatment records which the Veteran references in his February 2012 statement.  However, the Board finds that this development is not necessary.  For the purposes of this adjudication, the Board has assumed that the Veteran does see a private podiatrist several times a year as he has indicated due to painful flare-ups of eczema on his feet, this is not in dispute.  Further, the Board has assumed that these records would documents complaints similar to those the Veteran has made to other treatment providers and VA, namely that the Veteran experiences pain and difficulty walking due to eczema on the soles of his feet.  However, this evidence is merely duplicative of other evidence of record and it is unclear how these treatment records would show that the Veteran's disability is so exceptional or unusual that the regular rating schedule is inadequate.  Visiting a medical professional only once every four to six months (no more than two or three times a year) is not unusual and the visits are not frequent enough to suggest an urgent problem that requires constant treatment and monitoring, but rather one that requires only periodic follow-up visits.  The Veteran has never claimed that his private podiatrist told him he was unable to work due to his disability.  It does not appear to the Board that these records are relevant to the claim or that a remand to attempt to obtain these records would result in any benefit to the Veteran, for reasons cited above.  

The appellant was also afforded VA medical examinations in March 2002, April 2006, June 2007, and July 2011.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


